Jackson, Chief Justice.
The single -question made by this record is, whether an exemption of personalty on the application of the wife is -badj and should be ruled out in a claim case as invalid and void, where the record shows that she did not in her petition set outthat the property was herhusband’s, yet in the affidavit.of the value of the property and list of creditors she does so affirm, and where that affidavit is part of the record of the homestead and exemption in evidence. In G1 6a., 105, a homestead and exemption was held invalid where the proceedings did not show that fact. •
This affidavit is part of the proceedings, and does show the ownership of the property and the creditors of the husband. So is 65 6a., 347. We think that the exemption is good, inasmuch as the record shows the ownership of the husband, and such is the spirit and reasoning in those cases.
Judgment reversed.